DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 5, 7, 10, 15 and 19-23 have been cancelled.  Claims 1, 3, 4, 6, 8, 9, 11-14, 16-18 and 24 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeStefanis et al. (US Patent No. 4,299,848) in view of Cuevas et al. (US Publication No. 2009/0314286) and Cascao-Pereira et al. (US Publication No. 2009/0305935).
DeStefanis et al. describe alpha-amylase compositions (column 1, line 57-column 2, line 8).  For example, Example I describes a composition comprising alpha-amylase in a buffer of 0.1 M sodium acetate (a buffering agent) and 0.5 M sodium chloride (a stabilizer) at a pH of 7.0 (column 5, line 61-column 6, line 8).  Example II describes a composition comprising alpha-amylase in a buffer of 0.05 M sodium acetate and 0.8 M sodium chloride at a pH of 6.00-6.2 (column 6, lines 23-39).
	DeStefanis et al. do not describe the use of a preservative such as methyl paraben in an alpha-amylase composition or use of an alpha-amylase to hydrolyze starch.  Note that DeStefanis et al. do describe stabilized alpha-amylase compositions at pH 6.5 (column 7).
	Cuevas et al. describe alpha-amylase variants (abstract).  Compositions of the alpha-amylases can be formulated to contain suitable buffers, stabilizing agents and preservatives, can include additional enzymes such as another alpha-amylase, a glucoamylase and/or a pullulanase, and can be used to hydrolyze starch in applications such as starch liquefaction or the production of ethanol or beer (paragraphs [0238], [0250] and [0292]).
	Cascao-Pereira et al. teach that methyl paraben is a preservative for alpha-amylase (paragraph [0157]).
	It would have been obvious to one of ordinary skill in the art to have included a preservative in the alpha-amylase composition of DeStefanis et al. because Cuevas et al. teach that such an addition is desirable to protect alpha-amylase from premature degradation and to prolong its storage.  Adjustment of the alpha-amylase composition to a pH in the range within 6.3-6.7, such as 6.5, would also have been obvious because DeStefanis et al. teach that this is an appropriate pH for alpha-amylase compositions.  It also would have been obvious to have .

Claims 1, 3, 4, 6, 8, 9, 11-14, 16-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeStefanis et al. (US Patent No. 4,299,848) in view of Cuevas et al. (US Publication No. 2009/0314286), Cascao-Pereira et al. (US Publication No. 2009/0305935) and Callen et al. (US Publication No. 2003/0170634).
DeStefanis et al., Cuevas et al. and Cascao-Pereira et al. have been discussed above.  None of those references describe an alpha-amylase having SEQ ID NO: 1 or use of an alpha-amylase composition in an oil and gas operation.
Callen et al. describe alpha amylases (abstract).  The alpha-amylase of Callen having SEQ ID NO: 2 has an amino acid sequence that is 100% identical with SEQ ID NO: 1 of the present i.e., an oil and gas operation (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art to have use the Callen alpha-amylase having SEQ ID NO: 2 (which is the same as SEQ ID NO: 1 of the present invention) in the alpha-amylase composition of DeStefanis/Cuevas/Cascao-Pereira because it is the simple substitution of one known element for another to obtain predicable results.  See MPEP 2143.I.  It also would have been obvious to have used the alpha-amylase composition in an oil and gas operation because Callen et al. teach that this is an advantageous use of an alpha-amylase composition.

Response to Arguments
On pages 6-9 of the response, Applicant has addressed the DeStefanis et al. and Cuevas et al. references individually.  At the very least these arguments are not convincing because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments appearing at pages 6-9 of the response are also not convincing for the following reasons.  
On page 7 of the response Applicant has argued that “DeStefanis does not describe an alpha-amylase composition.”  This assertion is not true.  DeStefanis et al. describes several composition which comprise alpha-amylase such as in Examples I, II, III and IV.  
per se are relevant to the presently claimed 
On pages 8-9 of the response Applicant has presented arguments also asserting the reliance on the Cuevas et al. reference is improper because the 103 rejections allegedly rely on the improper “picking and choosing” of certain aspects from Cuevas et al.  The argument is not convincing since Cuevas et al. is analogous art to the claimed subject matter being classified in IPC C12N 9/28 and US Classification 435/202 (just like DeStefanis et al.).  Consequently, Cuevas et al. is regarded as being from the same field of endeavor as the subject matter claimed in the present application.  Cuevas et al. describe the liquid enzyme formulations comprising alpha-amylase and, therefore, is regarded as relevant to the presently claimed subject matter.  A detailed explanation of why it would have been obvious to one of ordinary skill in the art to combine the teachings of Cuevas et al. with the other applied references is provided above.
On pages 9-16 of the response, Applicant has asserted that the 103 rejections which rely on Cascao-Pereira et al. or Callen et al. are improper because of “at least the reasons articulated above” with respect to DeStefanis et al. and Cuevas et al.  These arguments are unconvincing for the same reasons set forth above with respect to DeStefanis et al. and Cuevas.
As a final matter, Applicant has made several references in the arguments in the response to the recitation in Claims 1, 16 and 24 of a “preservative, where the preservative is potassium sorbate, sodium sorbate, sorbic acid, sodium benzoate, benzoic acid, methyl paraben, calcium propionate, sodium propionate, ammonium propionate, propionic acid, or any combination thereof”.  No specific argument is presented which alleges why the applied references are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652